Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following FINAL Office Action is in response to communications regarding application 16/132,334 filed on 08/31/2021.

Status of Claims
	Claim(s) 8-18, and 21 are currently pending and are rejected as follows

Response to Amendments – 112(a) Rejection
	Applicant’s amendments in regards to the previously applied 112(a) rejection have been fully considered and are deemed to be persuasive.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection have been rendered moot in view of the newly amended rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13, 16-19, and 21 is/are rejected is/are rejected by 35 U.S.C. 103 as being unpatentable over Katariya (US 10699294 B2), in view of Lyon (US 2014/0278198 Al), Xu (US 2019/0095828 Al), and Gurov (US 2011/0251812 A1).

Claim(s) 8, 16, and 21 –
	Katariya teaches the following limitations:
•A device comprising one or more processors and a memory; at least one module having instructions that when executed on one or more processors perform actions that; (Katariya: Column 7 lines 55-67, "Computing devices that are usable to 
Configuring an A/B test to evaluate performance of a control version of a software product with performance of a treatment version of the software product. ..wherein the A/B test utilizes a sequential probability ration test (SPRT to generate a test statistic that is compared…to determine statistical significance to terminate the A/B test (Katariya: Column I line 29-39, "Testing techniques have been developed in order to determine a likelihood of which items of digital content are of interest to users. An example of this is A/B testing in which different items of digital content are provided to different sets of users."; Column 6 line 14-24, "The sequential hypothesis testing techniques described herein may also employ a sample size calculator that is configured to estimate an expected number of samples to be used to conclude a test in compliance with an accuracy guarantee.")
Receiving, via a network, a continuous stream of metric data obtained in real-time as users of the control version of the software product utilize the control version and users of the treatment of the software product use the treatment version, the metric data includes a measurement associated with an event the occurs during operation of a version of the software product, wherein the measurement is 
Computing the test statistic for each effective sample pair received, an effective sample pair includes a first metric value from a user of the control version and a second metric value from a user of the treatment version ... (Katariya: Column I line 65 - Column 2 line 1-11, "Sequential hypothesis testing techniques involve testing sequences of increasingly larger number of samples until a winner is determined, as opposed to conventional techniques that are based on a fixed horizon of samples ... "; Column 2 lines 12-17, "Sequential hypothesis testing also permits the user to "peek" into the test through use of a user interface (e.g., dashboard) to monitor the test in real time as it is being run, without affecting the accuracy of the test. Conventional fixed-horizon hypothesis testing does not support this ability as such a "peek" could alter accuracy of the results.")
Continuously comparing the test statistic…to determine statistical significance (Katariya: Column 2 lines 10-22, "To perform sequential hypothesis testing, the sequential testing module 208 evaluates the marketing data 206 as it is received, 
Katariya does not disclose the following, however, in analogous art of automated tests, Lyon discloses the following:
If the SPRT indicates that performance of the treatment version is significantly worse than performance of the control version, then terminating usage of the treatment version; and (Lyon: Paragraph 18, "Alternatively, it may be that the alternative statistical analysis technique reveals that one of the proposed versions of the user interface elicits no statistically significant degree of change in user behavior, or results in a statistically significant undesirable change in user behavior, such that continuing to test that version would only waste valuable time. In such a case, the test may be altered to cease testing that version (i.e., that version may be culled from the test), thereby shortening the remaining duration of the test by removing the need to continue collecting samples associated with testing that version.")
Terminating the A/B test when the SPRT indicates that statistical significance is achieved. (Lyon: Paragraph 18, "It may be that the alternative statistical analysis technique reveals that one of the proposed versions of the user interface elicits a statistically significant degree of desired change in user behavior such that it is a clear improvement over a current version. In such a case, the test may be terminated early and a next test immediately scheduled to begin.")
... wherein the effective sample pair shows a failure and a success from a same event. (Lyon: Paragraph 51, "The control routine 540 also includes an analysis component 545 to parse the statistics data 534 to analyze the received metrics stored therein to determine the degree of success of one or more versions of the user interface in bringing about a desired behavior on the part of users, and storing the results of the analysis as the results data 535.")
Katariya in view of Lyon does not teach the following, however, in analogous art of automatic testing, Xu discloses the following:
...by assigning a first percentage of users to utilize a control version of a software product and a second percentage of users to utilize a treatment version of a software product (Xu: Paragraph 26, "Next, analysis apparatus 202 may determine an initial exposure 208 to the A/B test based on initial risk assessment 204.For example, the initial exposure 208 may represent a percentage or proportion of users and/or entities exposed to the treatment version at the start of the A/B test.")
Upon detecting from the SPRT no statistically significant difference, assigning new users to the control version based on a third percentage and to the treatment version based on a fourth percentage (Xu: Paragraph 26, "In another example, an experimenter and/or administrator associated with the A/B test may specify, with or without initial risk assessment 204, a custom ramp-up plan that includes the first exposure 208 to the treatment version, as well as additional ramp amounts used to subsequently increase exposure 208 to the treatment version.")

…that is compared against an upper bound threshold and a lower bound threshold… (Gurov: Paragraph 84, “Lower Estimated Test Range value and an Upper Estimated Test Range value. In some embodiments the Estimated Maximum Test Range may instead represent a value defined by the Lower Estimated Test Range value or Upper Estimated Test Range value. It is appreciated that the estimated maximum test range is in some embodiments a result of extrapolation from the upper and/or lower tails of parametric data from control units as described in more detail below…”: Paragraph 90, “t is assumed that specification limits include upper and lower limits and that the estimated maximum test range also is bound by upper and lower values. However in other embodiments where the estimated maximum test range equals either the Upper Estimated Test Range value or the Lower Estimated Test Range Value and is compared to an upper or lower specification limit respectively, similar methods and systems to those described below may be used, mutatis mutandis. For example, if the measurement being monitored is the amount of power consumed by units, then in some cases where a lower number is advantageous, only an upper specification limit may be specified and the estimated maximum test range (which in these cases equals the Upper Estimated Test Range value) will be compared to this upper specification limit.”)



Claim 9 –
	Katariya in view of Lyon, Xu, and Gurov teach the limitations of claim 8 
Katariya does not teach the following, however, Lyon discloses the limitation below:
Wherein the first percentage of users and the second percentage of users are based on a power analysis. (Lyon: Paragraph 13, " ... in which an amount of samples of 

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, "Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.").

Claim 10 –
	Katariya in view of Lyon, Xu, and Gurov teach the limitations of claim 8 
Katariya does not teach the following, however, Lyon discloses the limitation below:
Wherein the A/B test is configured with a null hypothesis that assumes a conversion rate of the treatment version that is statistically more significant than a conversation rate of the control version. (Lyon: Paragraph 13, " ... obtained statistically significant results, i.e., results based on data that is distinguishable with a desired degree of certainty from variances ... "; Paragraph 99, " ... includes null-hypothesis significance test ... "; Paragraph 101, " ... statistically unlikely to elicit a statistically significant improvement in use response over a control version ... ")



Claim 11 –
	Katariya in view of Lyon, Xu, and Gurov teach the limitations of claim 8 
Katariya does not teach the following, however, Lyon discloses the limitation below:
Terminating the A/B test upon the SPRT indicating a statistically greater difference between metrics from the control version and the treatment version.(Lyon: Paragraph 63, " ... parameters data may specify whether a test may be automatically terminated early ... "; Paragraph 65, " ... determines that one of the proposed versions of the user interface elicits a statistically significant degree of desired change ... terminate the test early, and may cause the server to immediately commence performance of another test.")

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, "Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis 

Claim 12 –
	Katariya in view of Lyon, Xu, and Gurov teach the limitations of claim 8 
Katariya in view of Lyon does not teach the following, however, Xu discloses the limitation below:
Wherein statistical significance is determined based on a Type I error rate that defines a probability of a false positive. (Xu: Paragraph 61, "a test statistic for each hypothesis ... is updated and compared to thresholds associated with type I and type II errors ... ")

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Xu teaches a method for monitoring and automatically ramping up an A/B test. At the time of applicant's filed invention, one of ordinary skill in the art would have combined the method of Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, "Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models."). It would have also been obvious to one of ordinary skill in the art to combine the methods of Katariya in view of Lyon with the teachings of Xu as taught by Xu (Xu: 

Claim 13 –
	Katariya in view of Lyon, Xu, and Gurov teach the limitations of claim 8 
Katariya in view of Lyon does not teach the following, however, Xu discloses the limitation below:
Wherein statistical significance is determine based on a Type II error rate that defines a probability of a false negative. (Xu: Paragraph 61, "a test statistic for each hypothesis ... is updated and compared to thresholds associated with type I and type II errors ... ")

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Xu teaches a method for monitoring and automatically ramping up an A/B test. At the time of applicant's filed invention, one of ordinary skill in the art would have combined the method of Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, "Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models."). It would have also been obvious to one of ordinary skill in the art to combine the methods of Katariya in view of Lyon with the teachings of Xu as taught by Xu (Xu: 

Claim 17 –
	Katariya in view of Lyon, Xu, and Gurov teach the limitations of claim 16 
Katariya does not teach the following, however, Lyon discloses the limitation below:
Wherein the statistical significant effect is based on the SPR T indicating that a conversion rate for the treatment version is greater than a conversion rate for the treatment version. (Lyon: Paragraph 12, “... control the performance of and analyze the results of A/B test ... "; Paragraph 65, " ... determines that one of the proposed versions of the user interface elicits a statistically significant degree of desired change ... terminate the test early, and may cause the server to immediately commence performance of another test.")

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, "Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.").

Claim 18 –
	Katariya in view of Lyon, Xu, and Gurov teach the limitations of claim 16 
Katariya does not teach the following, however, Lyon discloses the limitation below:
Wherein the statistical significant effect is based on the SPR T indicating that a conversion rate for the control version is greater than a conversion rate for the treatment version.(Lyon: Paragraph 19, " ... reveals that none of the proposed variants of the user interface is likely to be found to result in a statistically significant degree of change ... provide no statistically significant improvement over the current version ... the test might be continued through to completion such that the originally specified number of samples required ... ")

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, "Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models.").





Claim 19 –
	Katariya in view of Lyon, Xu, and Gurov teach the limitations of claim 16
Katariya in view of Lyon does not teach the following, however, Xu discloses the limitation below:
Wherein the statistical significant effect is based on a Type I error rate that defines a probability of a false positive and a Type II error rate that defines a probability of a false negative. (Xu: Paragraph 61, "a test statistic for each hypothesis ... is updated and compared to thresholds associated with type I and type II errors ... ")

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Xu teaches a method for monitoring and automatically ramping up an A/B test. At the time of applicant's filed invention, one of ordinary skill in the art would have combined the method of Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, "Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models."). It would have also been obvious to one of ordinary skill in the art to combine the methods of Katariya in view of Lyon with the teachings of Xu as taught by Xu (Xu: Paragraph 3, " ... to control risks associated with launching new features, such as negative user experiences ... controlled experimentation may be improved by balancing speed and decision quality during ramping up of A/B tests.")

Claims 14-15 is/are rejected is/are rejected by 35 U.S.C. 103 as being anticipated by Katariya (US 10699294 B2), in view of Lyon (US 2014/0278198 Al), Xu (US 2019/0095828 Al), Gurov (US 2011/0251812 A1), and Wald ("Sequential Tests of Statistical Hypothesis" by A. Wald, 1945, Columbia University)

Claim 14 –
	Katariya in view of Lyon, Xu, and Gurov teach the limitations of claim 8
	Katariya in view of Lyon, Xu, and Gurov does not teach the following, however, Wald discloses:
Terminating the A/B test upon acceptance of a null hypothesis when an accumulated sum of metric differences being smaller than a lower bound threshold represented by [log (β/(1-a))]/[ (log (pi/po)) - log ((l-p1)/(l- Po))]+ n[ (log (l­p1)/(l-po) )/ (log (pi/ po)- log ((1- p1)/(l- po)))], where a is the Type I error rate, β is the Type II error rate, po is a conversion rate for the control version and p1 is a conversion rate for the treatment version, and n is an estimate of a sample size.(Wald: Equation 5.9)

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Xu teaches a method for monitoring and automatically ramping up an A/B test. Gurov teaches a method for a system of parametric testing using upper and lower bounds. At the time of applicant's filed invention, one of ordinary skill in the art would have combined the method of 

Claim 15 –
	Katariya in view of Lyon, Xu, and Gurov teach the limitations of claim 8
	Katariya in view of Lyon, Xu, and Gurov does not teach the following, however, Wald discloses:
Terminating the A/B test upon acceptance of an alternative hypothesis when an accumulated sum of metric differences being larger than an upper bound threshold represented by [log ((1-β)/a)] / [(log (pi/ po)) - log ((1- p1)/(l- po))]+ n [ (log (l­p1)/(l- po)) / log (pi/ po)- log ((1- p1)/(l- po)))], where a is the Type I error 

Katariya teaches method for real time sequential hypothesis testing. Lyon teaches a method for conducting an automated A/B test using classical and alternative statistical analysis. Xu teaches a method for monitoring and automatically ramping up an A/B test. Gurov teaches a method for a system of parametric testing using upper and lower bounds. At the time of applicant's filed invention, one of ordinary skill in the art would have combined the method of Katariya with the teachings of Lyon, as taught by Lyon (Lyon: Paragraph 20, "Thus, such side-by-side use of both a classical statistical analysis technique and an alternative statistical analysis technique may enable more efficient use of valuable testing time for both a current test to which they are applied and to one or more future tests due to verification of the validity of using one or more particular models."). It would have also been obvious to one of ordinary skill in the art to combine the methods of Katariya in view of Lyon with the teachings of Xu as taught by Xu (Xu: Paragraph 3, " ... to control risks associated with launching new features, such as negative user experiences ... controlled experimentation may be improved by balancing speed and decision quality during ramping up of A/B tests.") It would have also been obvious to one of ordinary skill in the art to combine the methods of Katariya in view of Lyon and Xu with the teachings of Gurov as taught by Gurov (Gurov: Paragraph 88, “Certain embodiments of the present invention seek to provide improved test time reduction "TTR" methods.”) Wald teaches the equations as a way to evaluate hypothesis testing between two hypotheses. Further, Wald teaches that his derived equations provide an easy way to evaluate the competing hypotheses in a test.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624